AMENDED AND RESTATED

FINDER AND CONSULTING AGREEMENT

 

This Finder’s Agreement (this “Agreement”) is made the 15th day of October 2012
between:

 

(1)ACL Semiconductors Inc., a company incorporated in state of Delaware of the
United States of America and listed on OTCBB with ticker of ACLO ( hereafter
referred to as “ACLO”); and

(2)Farburn Holdings Limited, a company incorporated in the British Virgin
Islands (hereafter referred to as “Farburn”).

 

WHEREAS ACLO agreed to appoint Farburn to act as the finder to introduce to ACLO
potential targets for acquisition by ACLO and as the consultant to ACLO to
advise ACLO on corporate structure and business development of Jussey in the
People’s Republic of China (the “PRC”); and Farburn has identified Jussey
Investments Limited (“Jussey”), a company incorporated in the British Virgin
Islands and an investment holding company of Usmart Electronic Products Limited
and eVision Telecom Limited, to ACLO for the purpose of acquisition by ACLO, on
the following terms and conditions:

 

1.ACLO hereby appoints Farburn as its finder to introduce to ACLO Jussey for
acquisition and as its consultant to advise ACLO on corporate structure and
business development of Jussey in the PRC, and shall be for a period of twelve
(12) months commencing from the date of this Agreement (the “Term”);

 

2.Farburn shall arrange for meetings between ACLO and owner (the “Vendor”) of
Jussey for negotiations can pass all tasks and complete the acquisition of
Jussey;

 

3.Farburn shall provide advices to ACLO on issues regarding corporate structure
and business development of Jussey in the PRC;

 

4.Finder’s fee and consulting fee

 

a.In the event that a definitive legally binding agreement to sell shares of
Jussey having been reached between ACLO and the Vendor and such acquisition
closes, ACLO shall pay to Farburn a finder’s fee at the closing of US$32,000,
payable in cash cheque in either United States Dollar or its equivalent in Hong
Kong Dollar at an exchange rate of HK$7.8 to US$1; and

 

 



 

 

 



b.a consultant fee in the amount of THREE MILLION AND SIX HUNDRED THOUSAND
(3,600,000) shares of restricted Common Stock of ACLO (the “Shares”), issuable
upon earlier of the closing of the acquisition of Jussey and filing date of
ACLO’s first Form 10-Q subsequent to the date of this Agreement, provided that
if the Company shall determine to prepare and file with the Commission a
registration statement relating to an offering for its own account or the
account of others under the Securities Act of any of its equity securities,
other than on Form S-4 or Form S-8 (each as promulgated under the Securities Act
of 1933, as amended (the “Securities Act”)) or their then equivalents relating
to equity securities to be issued solely in connection with any acquisition of
any entity or business or equity securities issuable in connection with the
Company’s stock option or other employee benefit plans, the Company shall
include in such registration statement all or any part of the Shares Farburn
requests to be registered; provided, however, that (i) the Company shall not be
required to register any Shares pursuant to this Section 4(b) that are eligible
for resale pursuant to Rule 144, that (ii) or by agreement the Shares cannot be
included in such Registration Statement and (iii) that if the managing
underwriter of any offering determines that the number of shares proposed to be
sold by Farburn and by other shareholders having registration rights is greater
than the number of shares which the underwriter believes feasible to sell or
will have an adverse effect on the Offering, then the number of shares which the
underwriter in such offering believes may be registered by Farburn and others
that have registration rights shall be allocated for inclusion in the
registration statement pro rata among Farburn and the other shareholders having
registration rights, based on the number of shares of Common Stock each party
requested to be registered.

 







5.This Agreement shall be governed and construed under the laws of Hong Kong and
all obligations of the parties created hereunder are to be performed in Hong
Kong. 

 

6.Throughout the Term of this Agreement and following termination hereof for any
reasons, Farburn agrees to hold inviolate and keep secret all non-public
knowledge or information and other confidential information made known to it or
otherwise acquired during the Term of this Agreement and will not disclose the
same to any other persons, firms, banks, corporations, or other entities, or
make use of such information for any purpose, except as may be required in the
course of performing its obligations under this Agreement or as required by
laws.

 



 

 



 

7.Farburn hereby acknowledges and warrants as follows:

 

a.The Shares have not been and are not being registered under the Securities
Act, and may not be transferred unless (A) subsequently registered thereunder or
(B) Farburn shall have delivered to the Company an opinion of counsel,
reasonably satisfactory in form, scope and substance to the Company to the
effect that the Shares to be sold or transferred may be sold or transferred
pursuant to an exemption from such registration;

b.Any sale of the Shares made in reliance on Rule 144 promulgated by the
Securities and Exchange Commission may be made only in accordance with the terms
of said Rule and further, if said Rule is not applicable, any resale of such
Shares under circumstances in which the seller, or the person through whom the
sale is made, may be deemed to be an underwriter, as that term is used in the
Securities Act, may require compliance with some other exemption under the
Securities Act or the rules and regulations of the SEC thereunder; and

c.Neither the Company nor any other person or entity is under any obligation to
register the Shares under the Securities Act or to comply with the terms and
conditions of any exemption thereunder.

 

 



For and on behalf of [image_001.jpg] ACL SEMICONDUCTORS, INC.    
………………………………………   Date: 15th October 2012         For and on behalf of
[image_002.jpg] FARBURN HOLDINGS LIMITED     ………………………………………   Date: 15th
October, 2012



 

 





 

 



 

